 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9

10          BRADY EDMONDS, on behalf of                         CASE NO. C19-1613JLR
            himself and those similarly situated,
11                                                              ORDER DENYING
                                     Plaintiff,                 DEFENDANTS’ MOTION TO
12                    v.                                        STAY DISCOVERY

13
            AMAZON.COM, INC., et al.,
14
                                     Defendants.
15
                                          I.      INTRODUCTION
16
            Before the court is Defendants Amazon.com, Inc., Amazon Logistics, Inc., and
17
     Amazon.com Services, Inc.’s (collectively “Amazon”) 1 motion for relief from initial
18
     discovery deadlines (Mot. (Dkt. # 33)) pending resolution of its motion to dismiss
19
     (1/13/20 MTD (Dkt. # 26)). Specifically, Amazon requests that the court: (1) stay the
20
     February 6, 2020, deadline for the parties to exchange initial disclosures; (2) stay the
21

22          1
                For the sake of clarity, the court refers to “Amazon” in the singular.


     ORDER - 1
 1   February 13, 2020, deadline for the parties to file their joint status report; and (3) stay all

 2   discovery pending resolution of Amazon’s motion to dismiss. (See Mot. at 1-2.) Plaintiff

 3   Brady Edmonds opposes the motion. (See Resp. (Dkt. # 34).) The court has considered

 4   Amazon’s motion, all submissions filed in support of and in opposition to the motion, the

 5   relevant portions of the record, and the applicable law. Being fully advised, 2 the court

 6   DENIES the motion.

 7                                      II.    BACKGROUND

 8          This case is a putative class action against Amazon for violations of the overtime

 9   provisions of the Fair Labor Standards Act, 29 U.S.C. § 207. (See Resp. at 3; FAC (Dkt.

10   # 24) ¶¶ 7-8.) Amazon moved to dismiss Mr. Edmonds’ complaint pursuant to Federal

11   Rule of Civil Procedure 12(b)(6) on December 9, 2019 (see 12/9/19 MTD (Dkt. # 21)),

12   and Mr. Edmonds amended his complaint in response on December 30, 2019 (see FAC).

13   The court issued an order regarding initial disclosures and the joint status report on

14   December 10, 2019 (see 12/10/19 Order (Dkt. # 22)), and adjusted these deadlines on

15   January 10, 2020 after the parties stipulated to an extension (see 1/10/20 Order (Dkt.

16   # 25)). Deadlines currently in effect include January 23, 2020, for the parties’ Federal

17   Rule of Civil Procedure 26(f) conference; February 6, 2020, for initial disclosures; and

18   February 13, 2020, for the parties’ joint status report. (See 1/10/20 Order at 1).

19   //

20   //

21          2
              No party requests oral argument (see Mot. at 1; Resp. at 1), and the court does not
     consider oral argument helpful in its disposition of the motion, see Local Rules W.D. Wash.
22   LCR 7(b)(4).


     ORDER - 2
 1          Amazon moved to dismiss Mr. Edmonds’ amended complaint on January 13,

 2   2020. (See 1/13/20 MTD.) On January 23, 2020, Amazon’s counsel conferred with Mr.

 3   Edmonds’ counsel to request agreement on a stay pending resolution of Amazon’s

 4   motion to dismiss, but the parties were not able to reach an agreement. (See Mot. at 3.)

 5   On January 27, 2020, Amazon filed this motion for relief from initial discovery

 6   deadlines. (See id. at 1.) Mr. Edmonds filed his opposition on February 5, 2020. (See

 7   Resp.) Although the deadline for the joint status report has passed (see 1/10/20 Order at

 8   1 (setting February 13, 2020, deadline for joint status report)), the parties have not filed a

 9   joint status report (see generally Dkt.).

10                                        III.   ANALYSIS

11          Under Federal Rule of Civil Procedure 26(c), district courts have discretion to

12   limit discovery “for good cause . . . to protect a party or person from annoyance,

13   embarrassment, oppression, or undue burden or expense . . . .” Fed. R. Civ. P. 26(c)(1);

14   Wood v. McEwen, 644 F.2d 797, 801 (9th Cir. 1981); Schreib v. Am. Family Mut. Ins.

15   Co., 304 F.R.D. 282, 284 (W.D. Wash. 2014). A pending motion to dismiss is generally

16   not grounds for staying discovery. See Old Republic Title, Ltd. v. Kelley, No.

17   C10-0038JLR, 2010 WL 4053371, at *4 (W.D. Wash. Oct. 13, 2010) (citing Gray v.

18   First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990)). “Had the Federal Rules

19   contemplated that a motion to dismiss under Fed[eral] R[ule of] Civ[il] P[rocedure]

20   12(b)(6) would stay discovery, the Rules would contain a provision to that effect.” Id.

21   (quoting Gray, 133 F.R.D. at 40). However, a court may “stay discovery when it is

22   convinced that the plaintiff will be unable to state a claim for relief.” Wenger v. Monroe,


     ORDER - 3
 1   282 F.3d 1068, 1077 (9th Cir. 2002), as amended on denial of reh’g and reh’g en banc

 2   (Apr. 17, 2002) (quoting Wood, 644 F.2d at 801). Although Amazon purports to request

 3   only a stay of certain initial deadlines (see Mot. at 1), the court does not set the remaining

 4   case deadlines until after the joint status report has been filed, Fed. R. Civ. P.

 5   16(b)(1)(A). Thus, Amazon’s motion in effect requests a stay of the entire case, and the

 6   court treats it as such for the purposes of evaluating Amazon’s motion.

 7          Amazon argues that a stay of discovery pending resolution of its motion to dismiss

 8   is warranted because staying discovery would promote efficiency and Mr. Edmonds “will

 9   suffer no prejudice” if discovery is stayed because he has responded to Amazon’s motion

10   to dismiss. (See Reply (Dkt. # 37) at 5.) The success of Amazon’s first argument

11   assumes that its motion to dismiss will be granted, which is insufficient, as “speculation

12   does not satisfy Rule 26(c)’s good cause requirement.” Rosario v. Starbucks Corp., No.

13   C16-1951RAJ, 2017 WL 4122569, at *1 (W.D. Wash. Sept. 18, 2017) (quoting Gray,

14   133 F.R.D. at 40). The court has not resolved Amazon’s motion to dismiss and has not

15   yet determined whether Mr. Edmonds “will be unable to state a claim for relief.” See

16   Wenger, 282 F.3d at 1077. If the court denies Amazon’s motion to dismiss, a stay of

17   discovery would unnecessarily delay litigation. See Rosario, 2017 WL 4122569, at *1

18   (finding the defendant had not met its burden to show good cause for a stay by merely

19   pointing to its pending motion to dismiss); Old Republic Title, Ltd., 2010 WL 4053371, at

20   *4 (same).

21          The court also rejects Amazon’s second argument that Mr. Edmonds does not

22   need discovery at this time because he has responded to Amazon’s motion to dismiss, and


     ORDER - 4
 1   so does not require further facts until the court has ruled on Amazon’s motion. (See

 2   Reply at 4.) Again, the fatal flaw with Amazon’s argument is that it assumes that the

 3   motion to dismiss will resolve the case, which is further speculation that does not satisfy

 4   the good cause requirement. See Rosario, 2017 WL 4122569, at *1 (quoting Gray, 133

 5   F.R.D. at 40). If the court allows the case to proceed beyond the motion to dismiss,

 6   discovery will be necessary to facilitate the prompt resolution of the case. Thus, the court

 7   concludes that Mr. Edmonds’ ability to respond to the motion to dismiss is not grounds

 8   for a blanket stay of discovery.

 9          As a final matter, the court notes that the parties did not file a joint status report by

10   February 13, 2020, in violation of the court’s January 10, 2020, order. (See generally

11   Dkt.) Under Local Rule 7(j), parties must comply with existing deadlines pending a

12   motion for relief. See Local Rules W.D. Wash. LCR 7(j) (“Parties should not assume

13   that the motion [for relief from a deadline] will be granted and must comply with the

14   existing deadline unless the court orders otherwise.”). The court ORDERS the parties to

15   file their joint status report and discovery plan pursuant to Rule 26 by Friday, March 13,

16   2020. See Fed. R. Civ. P. 26(f); Local Rules W.D. Wash. LCR 26(f). The court cautions

17   the parties that a failure to comply with court deadlines may result in sanctions.

18   //

19   //

20   //

21   //

22   //


     ORDER - 5
 1                                        CONCLUSION

 2          Based on the foregoing analysis, the court DENIES Amazon’s motion for relief

 3   from initial discovery deadlines (Dkt. # 33). Further, the court ORDERS the parties to

 4   file their joint status report and discovery plan by March 13, 2020.

 5

 6          Dated this 6th day of March, 2020.

 7

 8                                                    A
                                                      JAMES L. ROBART
 9
                                                      United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 6
